

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 (“Amendment”) to that certain Employment Agreement, dated
November 12, 2008 (collectively, “Agreement”), by and between NexCen Brands,
Inc. (the “Company”) and Mark Stanko (“Executive” or “you”), is made effective
as of June 30, 2009 (the “Effective Date”).


WHEREAS, the Compensation Committee of the Company’s Board of Directors has
approved this Amendment No. 1 and the changes to the Agreement that it will
effect.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:


Section 1.               Amendments.  The Agreement shall be amended as follows:


A.
Section 1.3(f) shall be deleted in its entirety and replaced with the following:



(f)            Additional Benefits. During the Employment Period, the Executive
shall be entitled to participate (for himself and, as applicable, his
dependents) in the group medical, life, 401(k) and other insurance programs,
employee benefit plans and perquisites which may be adopted by the Company, the
Board or the Compensation Committee, from time to time, for participation by the
Company’s senior management or executives, as well as dental, life and
disability insurance coverage, with payment of, or reimbursement for, such
insurance premiums by the Company, subject to, in all cases, the terms and
conditions established by the Company, Board or the Compensation Committee with
respect to such plans (collectively, the “Benefits”); provided, however, that
the Company, Board or the Compensation Committee, in its reasonable discretion,
may revise the terms of any Benefits so long as such revision does not have a
disproportionately negative impact on the Executive vis-à-vis other Company
employees, to the extent applicable.


Section 2.              Effect of Amendment.  Except as set forth in Section 1
of this Amendment, the provisions of the Agreement shall not be amended or
altered by this Amendment and shall continue in full force and effect.


Section 3.              Miscellaneous.  This Amendment shall be governed by the
internal laws of the State of New York.  This Amendment may be executed in one
or more counterparts, each of which when executed and delivered shall be deemed
to be an original and all counterparts taken together shall constitute one and
the same instrument.  This Amendment and the Agreement (as amended hereby)
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof, and any and all prior agreements and understandings
between the parties regarding the subject matter hereof, whether written or
oral, except for the Agreement (as amended hereby), are superceded by this
Amendment.  Any provision of this Amendment which is invalid or unenforceable in
any jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rending unenforceable the remaining
provisions hereof, and any invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned parties on December 14, 2009.



 
COMPANY:
       
NEXCEN BRANDS, INC.
       
By:
  /s/ Kenneth J. Hall
 
Name:  Kenneth J. Hall
 
Title:    Chief Executive Officer
       
EXECUTIVE:
       
  /s/ Mark Stanko
 
Mark Stanko

 
 
2

--------------------------------------------------------------------------------

 